NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


STATE OF FLORIDA,                              )
                                               )
              Appellant,                       )
                                               )
v.                                             )           Case No. 2D18-2281
                                               )
STANLEY RAPHAEL JEAN,                          )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellant.

Peter Lombardo of Law Office of Peter
Lombardo, Bradenton, for Appellee.



PER CURIAM.

              We treat this State appeal from an order to disclose the identity of a

confidential informant as a petition for writ of certiorari and grant it. See, e.g., State v.

Borrego, 970 So. 2d 465, 466 (Fla. 2d DCA 2007) (holding that an order requiring

disclosure of a confidential informant was reviewable by way of certiorari where there

was no adequate remedy on appeal); State v. Devoid, 706 So. 2d 924, 925 (Fla. 2d
DCA 1998) (same). The trial court departed from the essential requirements of law by

ordering the disclosure without first conducting the in-camera hearing the law

requires. See State v. Roberts, 686 So. 2d 722, 723 (Fla. 2d DCA 1997) ("Once a

defendant carries an initial burden of showing that disclosure is necessary to a specific

defense, the trial court should hold an in camera hearing to determine, in fact, whether

the disclosure would be relevant and helpful to the defense."); see also Bailey v. State,

994 So. 2d 1256, 1258 (Fla. 2d DCA 2008) ("When a defendant files a sworn motion or

affidavit alleging facts regarding the informant's involvement that, if true, would support

the possibility of a specific defense, the trial court is required to conduct an in-camera

hearing to consider the necessity of the informant's testimony and the State's interest in

nondisclosure."). We accordingly quash the order to disclose the identity of the

confidential informant.


              Petition granted; order quashed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.




                                            -2-